Order entered April 24, 2013




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-12-00925-CR

                             BILLY LUFTHANSA BARNES, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                         On Appeal from the Criminal District Court No. 7
                                      Dallas County, Texas
                              Trial Court Cause No. F12-22227-Y

                                            ORDER
        The Court GRANTS appellant’s April 10, 2013 motion to supplement the reporter’s

record. We DENY the April 10, 2013 motion as moot to the extent it seeks an extension of time

to file appellant’s brief.

        We ORDER court reporter Sharon Hazlewood to file a supplemental reporter’s record

within FIFTEEN DAYS from the date of this order that contains the surveillance video admitted

as State’s Exhibit #1.


                                                      /s/   LANA MYERS
                                                            JUSTICE